Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered March 4, 2014. The order, insofar as appealed from, denied in part the motion of defendant to dismiss the amended complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 17, 2015, and filed in the Onondaga County Clerk’s Office on July 17, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Centra, Peradotto and Whalen, JJ.